Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities: 
Claim 2 recites (inter alias) a master base station and a secondary base station; base claim 1 (from which claim 2 depends) refers to a base station, claim 2 does not specify whether one of the master and secondary base stations are the same base station or not. A distinction between the base station of the base claim and master should be specified, because it is believed that the master base station is the same as the base station of the parent claim 1.
  Appropriate correction is required.  
     				Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7, 19, 22, 31 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

1. A signaling transmission method, comprising: determining, by a base station, a manner for a terminal transmitting signaling data on a signaling radio bearer (SRB); and transmitting, by the base station, instruction information for instructing the terminal whether to transmit the signaling data on the SRB in a separate transmitting manner to the terminal. 
The claimed “instructing the terminal whether to transmit the signaling data on the SRB in a separate transmitting manner to the terminal” is confusing in light of the already recited “determining, by a base station, a manner for a terminal transmitting signaling data on a signaling radio bearer (SRB)”, since this limitation provided that “a manner for a terminal transmitting signaling data on a signaling radio bearer (SRB)” is already determined. Moreover, the meaning of the limitation: “determining, by a base station, a manner for a terminal transmitting signaling data on a signaling radio bearer (SRB)” is confusing because it may have different interpretation; for example, it may be interpreted as “a determining, by a base station, a manner for ) by a terminal”, or “a manner for which a terminal is already transmitting signaling data on a signaling radio bearer (SRB)”.
The second limitation “instructing the terminal whether to transmit the signaling data on the SRB in a separate transmitting manner to the terminal” is confusing based it is not clear whether the separate transmitting manner is to be applied to the same “signaling data”. it appears that the same “signaling data” is subjected to transmitting by a manner or separate manner.  Furthermore, the meaning of the “separate manner” for transmitting the SRB is vague because it does not differentiate between the determined “manner” which is in itself unclear. 
The meaning of the claim 1 is vague and indefinite.
Independent claims 19 and 31 these claims have similar subject matter as discussed above and are subject to similar rejections.
Regarding claim 7, claim 7 recites:
7. A signaling transmission method, comprising: receiving, by a terminal, instruction information transmitted by a base station, wherein the instruction information is used for instructing the terminal whether to transmit signaling data on a signaling radio bearer (SRB) in a separate transmitting manner; and transmitting, by the terminal, the signaling data on the SRB according to the instruction information. 
The meaning of the limitation “instructing the terminal whether to transmit signaling data on a signaling radio bearer (SRB) in a separate transmitting manner” is confusing, because the claim is devoid of any transmitting manner as a reference for the claimed separate manner.
The meaning of the claim is vague and indefinite. 
independent claims 22 and 33 have similar subject matter as in claim 7, and are subject to the same rejections.
Applicants may review the disputed limitations in light of the translation of the original foreign priority Application CN201710687821.0.       
Claims set {2-6}, and {8-15, 18} depend respectively from claims 1 and 7, and thus they are rejected for at least the same reasons.

			   CLAIM INTERPRETATION
In light of the above 112 2nd paragraph rejections, and on the specification (See corresponding US Pub. US 20200374756 A1) proposing a dual-connection technology solution for SRB, paragraph [0003], and RRC signaling is transmitted to the terminal, the RRC signaling including a parameter for instructing the terminal whether to transmit the signaling data on the SRB in the separate transmitting manner. Paragraph [0106]; in the rejections that follows, the disputed limitations are best interpreted as “reconfiguring SRB by a base station for a terminal for transmitting signaling data on the SRB” with a background of dual-connection.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-8, 11-14, 18, 19, 22, 31, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Peng et al. US 20200022209 A1. Hereinafter referred to as Peng.
	Regarding claim 1, (as best understood, see above claim interpretation), Peng discloses a master node (claimed base station) sending an RRC connection reconfiguration message to the terminal, where the RRC connection reconfiguration message carries the configuration information for the SRB of the secondary node, see paragraph [0021].
Note: the term reconfiguration implicitly provide that an SRB has being used prior to the reconfiguration of the SRB, and that reads on the claim as a whole as bet interpreted. Further, the reconfiguration is to instruct the terminal to configure the SRB of the secondary node.
	Independent claims 19 and 31 are directed respectively to implementing the method of claim 1 using processor; and a memory at the base station, or a computerized implementation using a processor and instructions. Peng disclose processor element and instructions for implementing method steps, see paragraph [0248].
	Regarding claim 7, Peng discloses a master node (claimed base station) sending an RRC connection reconfiguration message to the terminal, where the RRC connection reconfiguration message carries the configuration information for the SRB of the secondary node, see paragraph [0021]. (Claimed receiving, by a terminal, instruction information transmitted by a base station, wherein the instruction information is used for instructing the terminal whether to transmit signaling data on a signaling radio bearer (SRB) in a separate transmitting manner).
As to the limitation “transmitting, by the terminal, the signaling data on the SRB according to the instruction information”, this limitation is obvious to Peng, because that is the purpose of the reconfiguration of the SRB.
	Independent claims 22 and 33 are directed respectively to implementing the method of claim 7 using processor; and a memory at the base station, or a computerized implementation using a processor and instructions. Peng disclose processor element and instructions for implementing method steps, see paragraph [0248].
	Regarding claim 2, Peng discloses that the configuration information for the SRB may include at least one of the following information: an SRB identifier, a radio link control (RLC) 
	Regarding claim 5, Peng discloses a master node (claimed base station) sending an RRC connection reconfiguration message to the terminal, where the RRC connection reconfiguration message carries the configuration information for the SRB of the secondary node, see paragraph [0021], and the configuration information for the SRB may include at least one of the following information: an SRB identifier, a radio link control (RLC) layer configuration of the SRB. See paragraph [0121]. (Claimed transmitting, by the base station, radio resource control (RRC) signaling to the terminal, wherein the RRC signaling comprises a parameter for instructing the terminal 
	Regarding claim 6, Peng disclose the RRC signaling comprises RRC connection reconfiguration signaling. See discussion with regard to claim 1 above. (Claimed the RRC signaling comprises RRC connection reconfiguration signaling).
Regarding claim 8, claim 8 has similar subject matter as in claim 2, and is rejected for the same reasons.
Regarding claim 11, claim 11 recites: a)-f) are added for ease of argument.
11. The method according to claim 8, wherein transmitting, by the terminal, the signaling data on the SRB according to the instruction information comprises: in response to determining that the SRB corresponding to the SRB identifier in the instruction information has not been established and that the SRB type in the instruction information instructs the terminal to use the separate transmitting manner on the SRB, performing, by the terminal, at least one of following operations:
a) establishing a packet data convergence protocol (PDCP) entity; 

c) establishing a logical channel for communicating with the master base station according to the logical channel configuration information of the master base station in the instruction information; 
d) establishing a RLC entity in communication with the secondary base station according to the RLC configuration information of the secondary base station in the instruction information;
 e) establishing a logical channel for communicating with the secondary base station according to the logical channel configuration information of the secondary base station in the instruction information; or
f) setting the SRB type as using the separate transmitting manner. 
	The statement of “wherein transmitting, by the terminal, the signaling data on the SRB according to the instruction information comprises: in response to determining that the SRB corresponding to the SRB identifier in the instruction information has not been established and that the SRB type in the instruction information instructs the terminal to use the separate transmitting manner on the SRB” leads to performing one of the steps a) through f).
	Thus interpreting the statement as “configuration information” leads to simply as configuration information for performing one of the steps a)-e). Peng discloses a master node (claimed base station) sending an RRC connection reconfiguration message to the terminal, where the RRC connection reconfiguration message carries the configuration information for the SRB of the secondary node, see paragraph [0021], and the configuration information for the SRB may include at least one of the following information: an SRB identifier, a radio link control 
	Regarding claim 12, claim 12 recites: a)-d) are added for ease of argument.

12. The method according to claim 8, wherein transmitting, by the terminal, the signaling data on the SRB according to the instruction information comprises: in response to determining that the SRB corresponding to the SRB identifier in the instruction information has not been established and that the SRB type in the instruction information instructs the terminal not to use the separate transmitting manner on the SRB, performing, by the terminal, at least one of following operations: 									a)establishing a PDCP entity; 							b)establishing a RLC entity in communication with the master base station according to the RLC configuration information of the master base station in the instruction information;											c) establishing a logical channel for communicating with the master base station according to the logical channel configuration information of the master base station in the instruction information; or 								d) setting the SRB type as not using the separate transmitting manner.
 
The statement of “wherein transmitting, by the terminal, the signaling data on the SRB according to the instruction information comprises: in response to determining that the SRB corresponding to the SRB identifier in the instruction information has not been established and that the SRB type in the instruction information instructs the terminal not to use the separate transmitting manner on the SRB” leads to performing one of the steps a) through d).
Thus interpreting the statement as “configuration information” leads to simply as configuration information for performing one of the steps a)-d). Peng discloses a master node (claimed base station) sending an RRC connection reconfiguration message to the terminal, where the RRC connection reconfiguration message carries the configuration information for 
Regarding claim 13, claim 13 recites: a)-d) are added for ease of argument.
13. The method according to claim 8, wherein transmitting, by the terminal, the signaling data on the SRB according to the instruction information comprises: in response to determining that the SRB corresponding to the SRB identifier in the instruction information has been established and has the SRB type of not using the separate transmitting manner, and that the SRB type in the instruction information instructs the terminal to use the separate transmitting manner on the SRB, performing, by the terminal, at least one of following operations:
a)reconfiguring a PDCP entity; reconfiguring a RLC entity in communication with the master base station according to the RLC configuration information of the master base station in the instruction information; 					b)reconfiguring a logical channel for communicating with the master base station according to the logical channel configuration information of the master base station in the instruction information; 								c) establishing a RLC entity in communication with the secondary base station according to the RLC configuration information of the secondary base station in the instruction information; 									d)establishing a logical channel for communicating with the secondary base station according to the logical channel configuration information of the secondary base station in the instruction information; or								e) modifying the SRB type as using the separate transmitting manner. Emphasis added.
The statement “wherein transmitting, by the terminal, the signaling data on the SRB according to the instruction information comprises: in response to determining that the SRB corresponding to the SRB identifier in the instruction information has been established and has 
Thus interpreting the statement as “configuration information” leads to simply as configuration information for performing one of the steps a)-e). Peng discloses a master node (claimed base station) sending an RRC connection reconfiguration message to the terminal, where the RRC connection reconfiguration message carries the configuration information for the SRB of the secondary node, see paragraph [0021], and the configuration information for the SRB may include at least one of the following information: an SRB identifier, a radio link control (RLC) layer configuration of the SRB, a logical channel configuration, and an SRB security parameter. See paragraph [0121]. Correspond to the claimed one of the steps c) and d). 
Regarding claim 14, claim 14 recites: a)-f) are added for ease of argument.
14. The method according to claim 8, wherein transmitting, by the terminal, the signaling data on the SRB according to the instruction information comprises: in response to determining that the SRB corresponding to the SRB identifier in the instruction information has been established and has the SRB type of using the separate transmitting manner, and that the SRB type in the instruction information instructs the terminal to not use the separate transmitting manner on the SRB, performing, by the terminal, at least one of following operations:		a)releasing a RLC entity in communication with the secondary base station; 									b)releasing a logical channel for communicating with the secondary base station; 							c)reconfiguring a PDCP entity;					d)reconfiguring a RLC entity in communication with the master base station according to the RLC configuration information of the master base station in the instruction information;									e)reconfiguring a logical channel for communicating with the master base station according to the logical channel 
f) modifying the SRB type as not using the separate transmitting manner. 
 The statement “wherein transmitting, by the terminal, the signaling data on the SRB according to the instruction information comprises: in response to determining that the SRB corresponding to the SRB identifier in the instruction information has been established and has the SRB type of using the separate transmitting manner, and that the SRB type in the instruction information instructs the terminal to not use the separate transmitting manner on the SRB” leads to  performing one of the steps a)-f).
Thus interpreting the statement as “configuration information” leads to simply as configuration information for performing at least one of the steps a)-f). Peng discloses an MN sends a modification request message to an SN, where the modification request message is used to request to modify a configuration of an SN, for example, request to establish some bearers on the SN, or request to modify an SCG bearer or an SCG part of a split bearer, or request to add or release an SCG cell. see paragraph [0156], Peng also discloses adding the SRB by the terminal, includes establishing a PDCP instance by using a security configuration of the SN, establishing an RLC instance based on an RLC configuration, establishing a logical channel based on a logical channel configuration, and the like. The instance is a logical unit, and used to perform an operation meeting a PDCP or RLC layer protocol (claimed steps b) and c)).
 Regarding claim 18 claim 18 has similar limitation as in claim 6, and thus is rejected for the same reasons.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Xiao et al. US 20200169899 A1. Hereinafter referred to as Xiao.
	Regarding claim 3, Peng as discussed in the above claim2, discloses configuration information for the SRB may include at least one of the following information: an SRB identifier, a radio link control (RLC) layer configuration of the SRB, but does not specify the configuration information comprise a duplication mode duplication for transmission of a same data packet from the terminal to the master base station and the secondary base station. However, Xiao discloses configuring an SRB with packet duplication in a dual-connection scenario in which the same PDCP PDU is transmitted twice, once in an original RLC entity, and once in a secondary RLC entity. See paragraph [0003], [0049], see also paragraph [0050] for more detail. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the terminal with duplication mode as indicated by Xiao in order to provide reliable data transmission in the method of Peng. 
.

Claim 4  are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of 
Yi et al.US 20160088647 A1.
	Regarding claim 4, Peng discloses configuration information for the SRB may include at least one of the following information: an SRB identifier, a radio link control (RLC) layer configuration of the SRB, [0121]. Peng does not teach the configuration comprises the separate ratio is used for indicating a number ratio of data packets transmitted by the terminal to a RLC entity in communication with a master base station to data packets transmitted by the terminal to a RLC entity in communication with a secondary base station. However, Yi discloses in the same field of endeavor of dual-connectivity an indication of a ratio of available data for transmission by a UE in order to allocate the resources for transmitting data to a master node and secondary node. See figure 9, paragraphs [0105] [0110], and [0111]. The difference between Yi in view of Peng is that Yi goes a step further by allocating the exact amount of resource to the UE for the separate ratio of data to the master and secondary nodes. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide an indication ratio to the terminal of Peng in order to accurately provide the amount of required transmission resource for splitting the traffic between the master and the secondary node.
	Regarding claim 10, claim 10 has similar subject matter as in claim 4, and is rejected for the same reasons.

 or in response to determining that the SRB type in the instruction information instructs the terminal to use the separate transmitting manner on the SRB and the SRB separate mode in the instruction information is the single mode, determining, by the terminal, the signaling data transmitting manner according to a separate ratio in received instruction information in a manner of: determining, by the terminal, a number ratio of data packets transmitted to the RLC entity in communication with the master base station to data packets transmitted to the RLC entity in communication with the secondary base station according to the separate ratio; and transmitting a part of the data packet to the RLC entity in communication with the master base station and remaining part of the data packet to the RLC entity in communication with the secondary base station according to the determined number ratio.
 	The underlined limitation is similar to the claimed subject matter of claim 4, and thus claim 15 is rejected for similar reasons.
	  
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Form PTO-892.



 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
 /AHMED ELALLAM/ Primary Examiner, Art Unit 2471                                                                                                                                                                                                       6/12/2021